DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-15 and 17-20 filed 12/09/2019 are allowed for the reasons set forth below. 

Re Claim 1: 
Mills US-PGPUB No. 2016/0203176 (hereinafter Mills) teaches a computer-implemented method comprising:  
generating a user request specifying a time location on a timeline and a resolution of a plurality of resolutions, wherein a first plurality of tiles associated with one resolution of the plurality of resolutions covers the same time period as a second plurality of tiles associated with another resolution of the plurality of resolutions (
Mills teaches at FIG. 2 that each YEAR super-tile has a plurality of tiles with one resolution of the plurality of resolutions (MONTHS, DAYS, HOURS, SECONDS). 
Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour. 
 Each plurality of tiles 200-201-202-203 is associated with a different resolution in FIG. 2 wherein Mills teaches at FIG. 2 that each YEAR super-tile has a plurality of tiles with one resolution of the plurality of resolutions (MONTHS, DAYS, HOURS, SECONDS). Mills teaches FIG. 2 that the plurality of tiles 200 (tiles with SECONDS resolution) covers the same time period (YEAR) of the super-tile 204 as the plurality of tiles 201/202/203 HOURS/DAYS/MONTHS over a year period);  

wherein each of the plurality of tiles associated with a certain resolution of the plurality of resolutions corresponds to a first common length of time (Mills teaches FIG. 2 that the plurality of tiles 200 (tiles with SECONDS resolution) covers the same time period (YEAR) of the super-tile 204 as the plurality of tiles 201/202/203 HOURS/DAYS/MONTHS over a year period); 
wherein each tile of the plurality of tiles comprises N aggregated values representing all measurements associated with a duration of time covered by the tile in the time series data, wherein the duration of time is based on the certain resolution; generating a plurality of supertiles for each of the plurality of resolutions, wherein each of the plurality of super-tiles associated with the resolution corresponds to a group of tiles of the plurality of tiles associated with the resolution and Mills teaches FIG. 2 that the plurality of tiles 200 (tiles with SECONDS resolution) covers the same time period (YEAR) of the super-tile 204 as the plurality of tiles 201/202/203 HOURS/DAYS/MONTHS over a year period. 
Mills teaches at Paragraph 0080 that the section 604 may also include a button which allows the user to select from a number of rollup function results to display, avg, min, max, sum, gaps. 
Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour). 
receiving, after generating the plurality of tiles and the plurality of supertiles, a first user request from a requesting computer, the first user request specifying a first timestamp and a first resolution of the plurality of resolutions; determining a first supertile from a plurality of supertiles that is associated with the first resolution specified in the first user request, wherein determining the first supertile includes performing one or more coordinate calculations based on the first timestamp and the first resolution to calculate a supertile identifier of the first supertile (
Mills teaches at FIG. 2 that each YEAR super-tile has a plurality of tiles with one resolution of the plurality of resolutions (MONTHS, DAYS, HOURS, SECONDS). 
Mills teaches at FIGS. 6-7 and Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour 
Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour. 
Each plurality of tiles 200-201-202-203 is associated with a different resolution in FIG. 2 wherein Mills teaches at FIG. 2 that each YEAR super-tile has a plurality of tiles with one resolution of the plurality of resolutions (MONTHS, DAYS, HOURS, SECONDS). 
Mills teaches FIG. 2 that the plurality of tiles 200 (tiles with SECONDS resolution) covers the same time period (YEAR) of the super-tile 204 as the plurality of tiles 201/202/203 HOURS/DAYS/MONTHS over a year period); 
wherein a first duration of time associated with the first tile is dependent on the first resolution in the first user request and includes a time of the first timestamp (Mills teaches at FIGS. 6-7 and Paragraph 0077 that user requested a retrieval and calculation of rollups on a year’s worth of one-second data on a currently active stream, it would take several seconds just to read the one-second data off the disc drive and at Paragraph 0079 that the time extents used in the display areas 612, 614 is determined via time controls 616 and at Paragraph 0080 that the section 604 may also include a button called “Data Points” which allows the user to select from a number of different rollup function results to display and at Paragraph 0081 that the user is viewing one hour values…By selecting an element of the graph, the display changes to show five-minute intervals within the selected hour). 

The prior art references do not anticipate or suggest the new claim limitation of “wherein each tile of the plurality of tiles for each resolution of the plurality of resolutions has a common number N of values….transmitting a first response including the first tile and no other tile to the requesting computer for generating a visualization of the plurality of aggregated values of the first tile simultaneously” in a computer-implemented method, set forth in the newly submitted base claim 1.  The base claim 11 is allowed for the same reasons as the claim 1. The dependent claims 2-10 are dependent upon the base claim 1 and are allowed for the same reasons as the base claim 1. The dependent claims 12-15 and 17- 20 are dependent upon the base claim 11 and are allowed for the same reasons as the base claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613